DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 and 11/12/2020 was filed on and after the mailing date of the application on 11/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  lines 3-4 recite, “second circuit board the power supply,” claim should changed to --second circuit board; the power supply--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202009133.
Regarding claim 1, CN ‘133 discloses a connector assembly, configured to connect a first circuit board and a second circuit board, wherein the connector assembly comprises a board-to-board connector (fig. 2; 5, 7), a buckle pressing plate (fig. 1; right 2) and a pressing and covering piece (fig. 1; 1, 3, 4), the buckle pressing plate (right 2) and the board-to-board connector (5, 7) which is spaced from the buckle pressing plate (right 2) are arranged on the second circuit board (fig. 2; 6), and the board-to-board connector (5, 7) is connected with the first circuit board (fig. 2; 8), to enable the first circuit board (8) to be electrically connected with the second circuit board (6), the pressing and covering piece (1, 3, 4) comprises a covering portion (fig. 1; top surface of 1) and a buckling portion (fig. 1; right bending and 3, 4) extending from a first end (right side) of the covering portion (top surface of 1), the buckling portion (right bending and 3, 4) is configured to be connected to the buckle pressing plate (right 2) in a buckling manner (right 2 is made with elastic parts), and the covering portion presses (top surface of 1) and covers the board-to-board connector (5, 7) to fix the board-to-board connector (5, 7) on the second circuit board (6).

Regarding claim 2, CN ‘133 discloses wherein the buckle pressing plate (right 2) comprises a pressing plate portion (fig. 1; right 21), and the buckle pressing plate (right 2) is fixedly connected to the second circuit board (6) through the pressing plate portion (right 21).

Regarding claim 3, CN ‘133 discloses wherein the buckle pressing plate (right 2) further comprises a first clamping hook (fig. 1; right 23) formed by bending (right 23 is bent from right 22 which is bent from right 21) from an edge of the pressing plate portion (right 21), a first clamping slot (fig. 1; right 3) is formed in the buckling portion (right bending and 3, 4), and the buckling portion (right bending and 3, 4) is connected with the first clamping hook (right 23) of the buckle pressing plate (right 2) in the buckling manner through the first clamping slot (right 3).

Regarding claim 5, CN ‘133 discloses wherein the first clamping hook (right 23) is formed by firstly extending, for a preset distance, from an edge of a first side (fig. 1; a side of 22), which is close to the board-to-board connector (5, 7), of the pressing plate portion (right 21) in a first direction (fig. 1; outward) away from the second circuit board (6), and then extending in a second direction (fig. 1; outward) away from the board-to-board connector (5, 7).

Regarding claim 6, CN ‘133 discloses wherein the buckling portion (right bending and 3, 4) is formed by extending from the first end (right side) of the covering portion (top surface of 1) in a direction (right bending bends downward) towards the second circuit board (6), and the first clamping slot (3) in the buckling portion (right bending and 3, 4) is formed in a portion (flat portion), connected with the covering portion (top surface of 1), on the buckling portion (right bending and 3, 4).

Regarding claim 7, CN ‘133 discloses wherein the pressing and covering piece (1, 3, 4) further comprises a fixing portion (fig. 1; left bending and 3, 4) extending from a second end (fig. 1; left side) of the covering portion (top surface of 1), the connector assembly further comprises a fixing piece (fig. 1; left 2) fixed on the second circuit board (6), and the fixing piece (left 2) is connected with the fixing portion (left bending and 3, 4) in a buckling manner to fixedly connect the fixing portion (left bending and 3, 4) to the second circuit board (6), wherein the second end (left side) and the first end (right side) are two opposite ends of the covering portion (top surface of 1).

Regarding claim 8, CN ‘133 discloses wherein a second clamping slot (fig. 1; left 3) is formed in the fixing portion (left bending and 3, 4), the fixing piece (left 2) comprises a second clamping hook (fig 1; left 23) formed by bending from an edge of the fixing piece (left 2), and the fixing portion (left bending and 3, 4) is connected with the second clamping hook (left 23) of the fixing piece (left 2) in the buckling manner (same elastic construction of the right 2) through the second clamping slot (left 3).

Regarding claim 9, CN ‘133 discloses wherein the board-to-board connector (5, 7) comprises a first connecting piece (5) and a second connecting piece (7) in insertion connection with the first connecting piece (5), the first connecting piece (5) is fixed to the second circuit board (6), the covering portion (top surface of 1) presses and covers the second connecting piece (7), the second connecting piece (7) is connected with the first circuit board (8), and the first circuit board (8) is electrically connected with the second circuit board (6) through the board-to- board connector (5, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202009133 in view of Schmidgall [U.S. 7,442,047].
CN ‘133 discloses all of the claim limitations except wherein the pressing plate portion is fixedly connected to the second circuit board in a screw locking manner.
bent horizontal portion of 116) is fixedly connected to the second circuit board (fig. 1; 14) in a screw locking manner (fig. 1; 65).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the pressing plate portion is fixedly connected to the second circuit board in a screw locking manner as suggested by Schmidgall for the benefit of improving the retention strength between a connector and a PCB to enable a solid mechanical connection during operation.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202009133 in view of Malek et al. [U.S. 2014/0140018].
Regarding claim 10, CN ‘133 discloses a first circuit board (8), a board-to-board connector (5, 7), a buckle pressing plate (right 2) and a pressing and covering piece (1, 3, 4), the buckle pressing plate (right 2) and the board-to-board connector (5, 7) which is spaced from the buckle pressing plate (right 2) are arranged on the second circuit board (6), the pressing and covering piece (1, 3, 4) comprises a covering portion (top surface of 1) and a buckling portion (fig. 1; right bending and 3, 4) extending from a first end (right side) of the covering portion (top surface of 1), the buckling portion (right bending and 3, 4) is connected to the buckle pressing plate (right 2) in a buckling manner, and the covering portion (top surface of 1), presses and covers the board-to-board connector (5, 7) to enable the first circuit board (8) to be electrically connected with the second circuit board (6).
CN ‘133 does not disclose a power supply assembly configured to be electrically connected with a second circuit board, the power supply assembly comprising a battery, and the battery is electrically connected to the board-to-board connector of the connector assembly through the first circuit board, and is connected with the second circuit board through the board-to-board connector.
However Malek teaches a power supply assembly configured to be electrically connected with a second circuit board, the power supply assembly comprising a battery (fig. 6; 41), and the battery (41) is assembly under 14) through the first circuit board (fig. 6; 50), and is connected with the second circuit board (fig. 6; 48) through the board-to-board connector (52).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate a power supply assembly configured to be electrically connected with a second circuit board, the power supply assembly comprising a battery, and the battery is electrically connected to the board-to-board connector of the connector assembly through the first circuit board, and is connected with the second circuit board through the board-to-board connector as suggested by Malek for the benefit of providing improved power transfer from the battery to a multi-functional electrical component.

Regarding claim 11, CN ‘133 modified by Malek has been discussed above. CN ‘133 discloses wherein the buckle pressing plate (right 2) comprises a pressing plate portion (fig. 1; right 21), and the buckle pressing plate (right 2) is fixedly connected to the second circuit board (6) through the pressing plate portion (right 21).

Regarding claim 12, CN ‘133 modified by Malek has been discussed above. CN ‘133 discloses wherein the buckle pressing plate (right 2) further comprises a first clamping hook (fig. 1; right 23) formed by bending (right 23 is bent from right 22 which is bent from right 21) from an edge of the pressing plate portion (right 21), a first clamping slot (fig. 1; right 3) is formed in the buckling portion (right bending and 3, 4), and the buckling portion (right bending and 3, 4) is connected with the first clamping hook (right 23) of the buckle pressing plate (right 2) in the buckling manner through the first clamping slot (right 3).

right 23) is formed by firstly extending, for a preset distance, from an edge of a first side (fig. 1; a side of 22), which is close to the board-to-board connector (5, 7), of the pressing plate portion (right 21) in a first direction (fig. 1; outward) away from the second circuit board (6), and then extending in a second direction (fig. 1; outward) away from the board-to-board connector (5, 7).

Regarding claim 15, CN ‘133 modified by Malek has been discussed above. CN ‘133 discloses wherein the buckling portion (right bending and 3, 4) is formed by extending from the first end (right side) of the covering portion (top surface of 1) in a direction (right bending bends downward) towards the second circuit board (6), and the first clamping slot (3) in the buckling portion (right bending and 3, 4) is formed in a portion (flat portion), connected with the covering portion (top surface of 1), on the buckling portion (right bending and 3, 4).

Regarding claim 16, CN ‘133 modified by Malek has been discussed above. CN ‘133 discloses wherein the pressing and covering piece (1, 3, 4) further comprises a fixing portion (fig. 1; left bending and 3, 4) extending from a second end (fig. 1; left side) of the covering portion (top surface of 1), the connector power supply assembly further comprises a fixing piece (fig. 1; left 2) fixed on the second circuit board (6), and the fixing piece (left 2) is connected with the fixing portion (left bending and 3, 4) in a buckling manner to fixedly connect the fixing portion (left bending and 3, 4) to the second circuit board (6), wherein the second end (left side) and the first end (right side) are two opposite ends of the covering portion (top surface of 1).

left 3) is formed in the fixing portion (left bending and 3, 4), the fixing piece (left 2) comprises a second clamping hook (fig 1; left 23) formed by bending from an edge of the fixing piece (left 2), and the fixing portion (left bending and 3, 4) is connected with the second clamping hook (left 23) of the fixing piece (left 2) in the buckling manner (same elastic construction of the right 2) through the second clamping slot (left 3).

Regarding claim 18, CN ‘133 modified by Malek has been discussed above. CN ‘133 discloses wherein the board-to-board connector (5, 7) comprises a first connecting piece (5) and a second connecting piece (7) in insertion connection with the first connecting piece (5), the first connecting piece (5) is fixed to the second circuit board (6), the covering portion (top surface of 1) presses and covers the second connecting piece (7), the second connecting piece (7) is connected with the first circuit board (8), and the first circuit board (8) is electrically connected with the second circuit board (6) through the board-to- board connector (5, 7).

Regarding claim 19, CN ‘133 discloses an electronic device, comprising a second circuit board, the device comprises a first circuit board (8), a board-to-board connector (5, 7), a buckle pressing plate (right 2) and a pressing and covering piece (1, 3, 4), the buckle pressing plate (right 2) and the board-to-board connector (5, 7) which is spaced from the buckle pressing plate (right 2) are arranged on the second circuit board (6); the pressing and covering piece (1, 3, 4) comprises a covering portion (top surface of 1) and a buckling portion (fig. 1; right bending and 3, 4) extending from a first end (right side) of the covering portion (top surface of 1), the buckling portion (right bending and 3, 4) is connected to the buckle pressing plate (right 2) in a buckling manner, and the covering portion (top surface of 1), 
Regarding claims 19 and 20, CN ‘133 does not disclose a power supply assembly, the power supply assembly being electrically connected with the second circuit board the power supply assembly comprises a battery; and the battery is electrically connected to the board-to- board connector through the first circuit board, and is connected with the second circuit board through the board-to-board connector [claim 19]; housing, both the power supply assembly and the second circuit board being accommodated in the housing [claim 20].
Regarding claims 19 and 20, Malek teaches a power supply assembly (fig. 5), the power supply assembly (fig. 5) being electrically connected with the second circuit board (48) the power supply assembly (fig. 5) comprises a battery (41); and the battery (41) is electrically connected to the board-to- board connector (52) through the first circuit board (50), and is connected with the second circuit board (48) through the board-to-board connector (52); housing (fig. 3; 12), both the power supply assembly (fig. 5) and the second circuit board (48) being accommodated in the housing (12).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate a power supply assembly, the power supply assembly being electrically connected with the second circuit board the power supply assembly comprises a battery; and the battery is electrically connected to the board-to- board connector through the first circuit board, and is connected with the second circuit board through the board-to-board connector and housing, both the power supply assembly and the second circuit board being accommodated in the housing as suggested by Malek for the benefit of providing improved power transfer from the battery to a multi-functional electrical component.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202009133 in view of Malek et al. [U.S. 2014/0140018] as applied to claim 11 above, and further in view of Schmidgall [U.S. 7,442,047].
CN ‘133 and Malek discloses all of the claim limitations except wherein the pressing plate portion is fixedly connected to the second circuit board in a screw locking manner.
However Schmidgall teaches the pressing plate portion (fig. 1; bent horizontal portion of 116) is fixedly connected to the second circuit board (fig. 1; 14) in a screw locking manner (fig. 1; 65).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the pressing plate portion is fixedly connected to the second circuit board in a screw locking manner as suggested by Schmidgall for the benefit of improving the retention strength between a connector and a PCB to enable a solid mechanical connection during operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831